                                                              The Honorable Richard A. Jones
 1

 2

 3

 4

 5

 6
                            UNITED STATES DISTRICT COURT
 7                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 8

 9   WASHINGTON CITIES INSURANCE
     AUTHORITY,
10                                                     No. 2:19-cv-0054-RAJ
11                        Plaintiff,
12          v.                                         ORDER DENYING MOTION
                                                       TO COMPEL ARBITRATION
13                                                     AND ESTABLISHING CHOICE
14
     IRONSHORE INDEMNITY, INC.,                        OF LAW AND ARBITRATION
                                                       PROVISIONS AS VOID
15
                          Defendant.
16

17
            This matter is before the Court on Defendant’s motion to compel arbitration (Dkt.
18
     # 20) and Plaintiff’s motion to establish the choice of law and arbitration provisions as
19
     void. (Dkt. # 17). For the following reasons, Defendant’s motion to compel is DENIED.
20
     Dkt # 20. Plaintiff’s motion is GRANTED. Dkt. # 17.
21
                                       I.    BACKGROUND
22
            Plaintiff Washington Cities Insurance Authority (“WCIA”), is “an association of
23
     Washington public entities organized under and authorized by RCW § 48.62 for the
24   purpose of jointly self-insuring risks, jointly purchasing insurance or reinsurance, and
25   contracting for joint risk management, claims and administrative services.” Dkt. # 1 at ¶
26   1.1. WCIA alleges that it entered into a contract with Defendant Ironshore Indemnity


     ORDER – 1
 1   (“Ironshore”), whereby Ironshore agreed to provide reinsurance up to $10 million “per
 2   occurrence” for losses exceeding WCIA’s $4 million self-insured layer limit. Dkt. # 1 at
 3   ¶ 3.3. The Agreement includes an arbitration provision which states, in part: “Any and
 4   all disputes or differences arising out of this Agreement, including its formation and
 5   validity, shall be submitted to binding arbitration.” Dkt. # 19 at 9. The Agreement also
 6   includes a New York choice of law provision. Id.
 7          The underlying claim at issue in this case arises from a 2018 settlement related to

 8   a separate police misconduct lawsuit. Dkt. # 17 at 3. According to WCIA, the

 9   settlement fell within Ironshore’s reinsurance policy but Ironshore refused to pay. Id.

10   Ironshore’s denial of coverage is the basis for Plaintiff’s suit. Dkt. # 1. The parties also

11   dispute the applicability of the arbitration and choice of law provisions in the

12   Agreement. WCIA moves to void the provisions as prohibited under Washington law.

13   Dkt. # 17. Ironshore separately moves to compel arbitration. Dkt. # 20. 1

14                                  II.   LEGAL STANDARD

15          Because the Federal Arbitration Act (“FAA”) requires courts to “direct the

16   parties to proceed to arbitration on issues as to which an arbitration agreement has been

17
     signed, the FAA limits court involvement to determining (1) whether a valid agreement

18
     to arbitrate exists and, if it does, (2) whether the agreement encompasses the dispute at

19
     issue.” Cox v. Ocean View Hotel Corp., 533 F.3d 1114, 1119 (9th Cir. 2008) (internal

20
     quotations omitted). The party opposing arbitration bears the burden of showing that the

21
     agreement is not enforceable. See Green Tree Fin. Corp. v. Randolph, 531 U.S. 79, 91-

22

23

24
     1 Ironshore also moves to strike three exhibits that it argues were improperly filed with
25   WCIA’s reply brief (Dkt. # 25). Dkt. # 28. Ironshore’s motion to strike is GRANTED.
     Nautilus Grp., Inc. v. Icon Health & Fitness, Inc., 308 F. Supp. 2d 1208, 1214 (W.D.
26
     Wash. 2003), aff'd, 372 F.3d 1330 (Fed. Cir. 2004) (striking new evidence submitted for
     the first time with reply brief).
     ORDER – 2
 1   92 (2000); Rodriguez de Quijas v. Shearson/American Exp., Inc., 490 U.S. 477, 483
 2   (1989).
 3          “The FAA limits the district court’s role to determining whether a valid
 4   arbitration agreement exists, and whether the agreement encompasses the disputes at
 5   issue.” Nguyen v. Barnes & Noble Inc., 763 F.3d 1171, 1175 (9th Cir. 2014) (internal
 6   citation omitted). To determine “whether a valid arbitration agreement exists, federal
 7   courts ‘apply ordinary state-law principles that govern the formation of contracts.’ ” Id.

 8   (quoting First Options of Chi., Inc. v. Kaplan, 514 U.S. 938, 944 (1995)). In

 9   determining whether an arbitration agreement encompasses the dispute at issue, district

10   courts must be mindful that “arbitration is a matter of contract and a party cannot be

11   required to submit to arbitration any dispute which he has not agreed so to submit.”

12   AT&T Technologies, Inc. v. Commc’ns Workers of Am., 475 U.S. 643, 648, 106 S. Ct.

13   1415, 89 L.Ed.2d 648 (1986). Any doubts as to the scope of an arbitration agreement

14   should be resolved in favor of arbitrability. Simula v. Autoliv, 175 F.3d 716, 721 (9th

15   Cir. 1999).

16                                     III.    DISCUSSION

17
            At issue in this case is Washington’s prohibition on the use of arbitration and

18
     choice of law provisions in insurance contracts. Washington law bars the enforcement

19
     of binding arbitration clauses in insurance contracts. See State, Dep’t of Transp. v.

20
     James River Ins. Co., 176 Wash. 2d 390, 399 (2013) (interpreting RCW

21
     48.18.200(1)(b)). Although the FAA would normally preempt a conflicting state law

22
     under the Supremacy Clause, the McCarran-Ferguson Act creates a system of “reverse-
     preemption” for insurance law. See United States Dep’t of Treasury v. Fabe, 508 U.S.
23
     491, 501 (1993). Under McCarran-Ferguson, “No Act of Congress shall be construed to
24
     invalidate, impair, or supersede any law enacted by any State for the purpose of
25
     regulating the business of insurance ... unless such Act specifically relates to the business
26
     of insurance.” 15 U.S.C. § 1012(b). Multiple courts have held, and the parties do not

     ORDER – 3
 1   appear to dispute, that under the McCarran-Ferguson Act, RCW 48.18.200 preempts
 2   Chapter I of the FAA. See James River, 176 Wash. 2d at 402; Landmark Am. Ins. Co. v.
 3   QBE Ins. Corp., No. C15-1444 RSM, 2015 WL 12631550, at *6 (W.D. Wash. Dec. 9,
 4   2015).
 5            WCIA argues that the arbitration and choice of law provisions in the Agreement
 6   violate Washington’s arbitration exclusion, rendering them void. Ironshore contends
 7   that the Agreement is not an “insurance” agreement under RCW § 48.01.040 and thus

 8   not subject to the anti-arbitration provision. In addition, Ironshore argues that a separate

 9   provision regulating the purchase of coverage by joint self-insurance programs, preempts

10   the anti-arbitration prohibition, rendering the parties’ arbitration and choice of law

11   provisions permissible. Dkt. # 20 at 11-12.

12            There are two key questions that the Court must answer in this case: (1) does

13   “reinsurance” qualify as “insurance” and (2) does the anti-arbitration provision in RCW

14   § 48.18.200 apply to reinsurance agreements where the reinsurance coverage is

15   purchased by a joint self-insurance program. The answer to both questions is yes.

16               A. Reinsurance is Insurance under RCW § 48.01.040

17
              Ironshore argues that Washington’s arbitration exclusion does not apply to

18
     reinsurance contracts because reinsurance is not insurance as defined under Washington

19
     law. The Court is unpersuaded. RCW § 48.01.040 defines insurance as “a contract

20
     whereby one undertakes to indemnify another or pay a specified amount upon

21
     determinable contingencies.” This is consistent with the Agreement’s description of

22
     coverage which provides, in relevant part: “The Reinsurer agrees to indemnify the
     Company, on an excess of loss basis, for Ultimate Net Loss paid by the Company as a
23
     result of losses occurring under the Company’s Coverage Forms underwritten by the
24
     Company and covered by this Agreement.” Dkt. # 19 at 7. The Court finds no basis to
25

26




     ORDER – 4
 1   support Ironshore’s claim that the Agreement does not fall within the RCW § 48.01.040
 2   definition of insurance. 2
 3          In addition, nothing in the plain text of the statute expressly excludes reinsurance.
 4   RCW § 48.18.200 provides, in relevant part:
 5          (1) No insurance contract delivered or issued for delivery in this state and
            covering subjects located, resident, or to be performed in this state, shall
 6          contain any condition, stipulation, or agreement
 7
                   (a) requiring it to be construed according to the laws of any other state or
 8                 country except as necessary to meet the requirements of the motor vehicle
                   financial responsibility laws of such other state or country; or
 9
                   (b) depriving the courts of this state of the jurisdiction of action against the
10
                   insurer; . . .
11
            (2) Any such condition, stipulation, or agreement in violation of this section
12          shall be void, but such voiding shall not affect the validity of the other
            provisions of the contract.
13
     Instead, the only types of insurance explicitly exempted from this chapter are “ocean
14
     marine and foreign trade insurances.” RCW 48.18.010 (“This chapter applies to
15
     insurances other than ocean marine and foreign trade insurance.”).
16
            This is particularly relevant because in other chapters the legislature did expressly
17
     carve out reinsurance. See, e.g., RCW 48.20.002 (“Nothing in this chapter shall apply to
18
     or affect . . . any policy or contract of reinsurance”); RCW 48.23.420 (“RCW 48.23.420
19
     through 48.23.520 do not apply to any reinsurance . . .”); RCW 48.19.010 (“Except as is
20
     otherwise expressly provided the provisions of this chapter apply to all insurances . . .
21
     except . . . Reinsurance . . .”). When interpreting a statutory provision, courts must give
22
     effect to the plain meaning of the statute within the context of the act as a whole.
23

24
     2 Ironshore relies heavily on a non-binding Missouri Court of Appeals decision to support
25   its claim that reinsurance is not insurance under RCW § 48.18.200. See Dkt. # 20 at 15
     (citing Leonberger v. Mo. Unified Sch. Ins. Council, 501 S.W.3d 1 (2016)). The Court
26
     does not find this decision persuasive in light of the plain language of the Washington
     statute and the parties’ Agreement.
     ORDER – 5
 1   Jametsky v. Olsen, 179 Wash.2d 756, 762 (2014) (quoting Dep’t of Ecology v. Campbell
 2   & Gwinn, LLC, 146 Wash.2d 1, 11 (2002)). Within this framework, the Court concludes
 3   that reinsurance is not excluded under RCW 48.18.200.
 4                B. The Agreement’s Arbitration and Choice of Law Provisions
 5          Ironshore next argues that even if RCW 48.18.200 does apply to reinsurance
 6   contracts, the parties’ Agreement is still explicitly carved out in Chapter 48.62, a
 7   separate, more specific, chapter governing the purchase of reinsurance coverage by local

 8   government joint insurance programs. Dkt. # 20 at 11-12. RCW 48.62.011 provides, in

 9   relevant part:

10          This chapter is intended to provide the exclusive source of local
            government entity authority to individually or jointly self-insure risks,
11
            jointly purchase insurance or reinsurance, and to contract for risk
12          management, claims, and administrative services. This chapter shall be
            liberally construed to grant local government entities maximum flexibility
13          in self-insuring to the extent the self-insurance programs are operated in a
14
            safe and sound manner.

15   Under RCW 48.62.031(4)(d), a joint self-insurance program may also “[j]ointly
16   purchase … reinsurance coverage in such form … as the program’s participants agree by
17   contract.”
18          Ironshore interprets these provisions as authorizing the use of arbitration
19   provisions in such agreements. Thus, under RCW 48.01.150, Ironshore contends that
20   these more specific provisions prevail over the arbitration provision in RCW 48.18.200.
21   See RCW 48.01.150 (“Provisions of this code relating to a particular kind of insurance or
22   a particular type of insurer or to a particular matter prevail over provisions relating to
23   insurance in general or insurers in general or to such matter in general.”).
24          The Court does not find Ironshore’s interpretation of RCW 48.62.031(4)
25   persuasive. A plain reading of the text of the statute suggests that the legislature is
26   authorizing joint self-insurance programs to purchase their own insurance or reinsurance


     ORDER – 6
 1   coverage. The statute does not reference arbitration provisions or authorize the inclusion
 2   of arbitration provisions in contracts to purchase coverage subject to this provision. And
 3   as discussed above, where the legislature wanted to exclude particular types of
 4   insurance, including reinsurance, it did so. See supra at 5. The Court cannot read into
 5   the statute that which the legislature omitted. Auto. Drivers & Demonstrators Union
 6   Local No. 882 v. Dep’t of Ret. Sys., 92 Wash. 2d 415, 421 (1979) (“This court cannot
 7   read into a statute that which it may believe the legislature has omitted, be it an

 8   intentional or inadvertent omission.”).

 9          In sum, there is nothing in the language of the statute or relevant case law to

10   support Ironshore’s interpretation. The Court does not interpret the provision granting

11   joint self-insurance programs the authority to purchase insurance or reinsurance

12   coverage to be in conflict with the overarching arbitration exclusion. Accordingly, the

13   arbitration and choice of law provisions in the Agreement are void under RCW

14   48.18.200.

15                                     IV.     CONCLUSION

16          For the reasons stated above, the Court DENIES Ironshore’s motion to compel.

17
     Dkt # 20. WCIA’s motion to establish the choice of law and arbitration provisions as

18
     void is GRANTED. Dkt. # 17.

19

20
            DATED this 6th day of March, 2020.

21

22                                                     A
23                                                     The Honorable Richard A. Jones
                                                       United States District Judge
24

25

26




     ORDER – 7
